DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 8, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faifer (US 2015/0247701). 
Regarding claim 1, Faifer discloses an overmolded/through-molded holster, comprising:  2one or more wall portions defining a holster body (14), wherein said 3holster body extends from a substantially open top portion to a bottom portion, and 4wherein said one or more wall portions define an at least partial holster cavity of 5said holster body;  6at least one overmold aperture (80) formed through a portion of one or 7more of said one or more wall portions; and 8an overmolding material (46) attached or coupled to at least a portion of an exterior surface of the holster as an additional layer of material atop the portion of the 9exterior surface of said holster body, wherein at least a portion (82) of said overmolding 10material extends through said at least one overmold aperture, such that at least a 11portion of said overmolding material extends through at least a 
Regarding claim 12, a 2longitudinal axis of said holster body extends generally from said top portion to said 3bottom portion. See Figs. 1-4.   
Regarding claim 3, 1said at 2least partial holster cavity includes a frame/slide portion and a trigger guard portion. See Fig. 3.   
Regarding claim 4, 1a depth 2of said frame/slide portion is different from a depth of said trigger guard portion. See Figs. 1-4. 
Regarding claim 7, 1said holster body is substantially rigid.  
Regarding claim 8, 24WO 2018/183183PCT/US2018/024320said 2overmolding material is substantially resilient.  
Regarding claim 110, one or 2more overmold recess ridge segments (Fig. 3A, at 76) extend from at least a portion of an 3exterior surface of said holster body to define an overmold recess, and wherein overmolding 6material (82) extends within said overmold recess. See Fig. 3A. 
Regarding claim 11, at least one overmold recess (at 76) is formed in at least a portion of an exterior surface of said holster body, wherein said at least one overmold aperture (80) is formed through a portion of one or more of said one or more wall portions within said overmold recess, and wherein said overmolding material (82) extends within said overmold recess. See Fig. 3A.
Regarding claim 12, at least one overmold recess (at 76 and 60) is formed in at least a portion of an exterior surface of said holster body, wherein said at least one overmold aperture (82) is formed through a portion of one or more of said one or more 
Regarding claims 15-17, Faifer sufficiently discloses the claimed invention. See Figs. 1-3.
Regarding claim 18, Faifer sufficiently discloses the claimed invention. See Fig. 3A.
Regarding claim 20, Faifer sufficiently discloses the claimed invention including an integral portion (Fig. 4, at 82) of the overmolding material that extends through the at least one overmold aperture to form one or more through-body protrusions to anchor or tether (insofar as claimed) the overmolding material to the holder body portion. See Figs. 1-4.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Faifer as applied above in further view of French et al. (US 2005/0035163).
Regarding claims 5 and 6, Faifer does not disclose a contouring as claimed. French, which is drawn to a holster, discloses 1at least a 2portion of said holster cavity .  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Faifer as applied above in further view of Sitz (US 2014/0103083).
Regarding claim 19, Faifer does not disclose the material as claimed. Sitz, which is drawn to a holster, discloses 2using a material that is formed of a rubber or silicone. See [0050]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the holster of Faifer be made of rubber, as disclosed by Sitz, in order to have a flexible yet strong holster. 

Claims 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Faifer as applied above in further view of Prince et al. (US 2015/0197023).
Regarding claims 13, 14 and 19, Faifer does not disclose a texture or design as claimed. Prince, which is drawn to a holster, discloses using such limitations. See [0037]. Thus, it would have been obvious before the effective filing date of the claimed .

Response to Arguments
Applicant's arguments filed 4/14/2021 have been fully considered but they are not persuasive. Applicant argues that the Office is insufficient in providing “evidence” that Faifer discloses the claimed limitations. The Office respectfully disagrees. The non-final office action clearly lays out the claim elements with citations to reference numbers and figures in Faifer. See above rejection. 
Applicant also appears to be arguing the notion that Faifer does not disclose an overmolding material. It is the Office’s position that any separate material that sits over the holster and extends through the aperture meets applicant’s current claim language. Applicant is advised to further clarify in the claims what is meant by an “overmolding material” if there are indeed additional limitations that overcome the prior art. Additionally, it is unclear how this “would defeat the operability of the Faifer invention,” or teach away from the “overmolded/through-molded holster” as argued by applicant. Furthermore, there is no reliance on “inherency” as Faifer clearly discloses the limitations of applicant’s invention. See above rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734